﻿I would like at the outset,
on behalf of the delegation of the Democratic People’s
Republic of Korea, to congratulate Mr. Julian Hunte,
Minister for Foreign Affairs of Saint Lucia, on his
election to the presidency of the General Assembly at
its fifty-eighth session.
I would also like to express appreciation for the
efforts made by the Secretary-General, Mr. Kofi
Annan, to strengthen the functions and role of the
United Nations, as required under current
circumstances.
The political situation today is more unstable than
ever. We are confronted by new challenges as we try to
make this century one of peace and prosperity for
humankind. Countries have been designated, on the
basis of extreme national chauvinism and hostility, as
part of an axis of evil and as targets of pre-emptive
nuclear attacks. Unilateral military attacks are being
openly perpetrated against sovereign States under the
pretext of the war against terrorism and on the basis of
suspicions that they possess weapons of mass
destruction.
The principles of respect for sovereignty and
sovereign equality are being violated, and international
relations plunged into increasingly severe
confrontation and antagonism, because of neo-
imperialist practices that are based on the supremacy of
power.
26

As we are well aware, this situation is a product
of unilateralism, which is compelling countries to be
subservient to the high-handedness and unreasonable
demands of the super-Power. My delegation is of the
view that the pressing common task before States
Members of the United Nations is to reject
unilateralism and build a new world in which all
countries, large and small, coexist peacefully.
I would like to draw the attention of the
Assembly to the principled position and sincere efforts
of the Government of the Democratic People’s
Republic of Korea to ensure a fair solution to the
nuclear issue between the Democratic People’s
Republic of Korea and the United States, which is now
the focus of attention of the international community. I
believe that it will be a positive contribution to the
work of the current General Assembly.
The nuclear issue is, in its essence, an outcome of
the hostile policy pursued by the United States to
isolate and stifle the Democratic People’s Republic of
Korea politically, economically and militarily. It
originated from this deep-rooted hostility, which denies
our system and refuses to co-exist with my country.
My country’s consistent position is to resolve the
nuclear issue peacefully through dialogue and
negotiations. Denuclearizing the Korean peninsula is
the ultimate goal, the initiative of the Democratic
People’s Republic of Korea and the earnest aspiration
of the entire Korean nation.
Accordingly, at both tripartite and six-party talks
on the nuclear issue, my country advanced proposals
aimed at achieving the denuclearization of the Korean
peninsula. The announcement of the Democratic
People’s Republic of Korea — United States Joint
Statement of 11 June 1993, the adoption of the
Democratic People’s Republic of Korea — United
States Agreed Framework on 21 October 1994 and the
subsequent process of their implementation have
clearly testified to our peace-loving stand and its
justness.
The Korean people as well as the entire world
welcomed the historic inter-Korean summit meeting in
June 2000 and its resultant adoption of the June 15
North-South Joint Declaration. They also sincerely
hoped that these developments would lead to peace and
stability in the region.
However, the welcome atmosphere and the
expectations for peace and stability, raised for a while,
suddenly disappeared, and one party has resumed acute
confrontation. My country has been singled out as part
of an axis of evil and the target of pre-emptive nuclear
attack. That was then adopted as a policy and put into
action. In particular, following the visit by the United
States presidential envoy to the Democratic People’s
Republic of Korea in October 2002, the United States
reversed black and white, alleging that my country had
admitted to have a secret nuclear weapons programme.
It also proceeded to unilaterally halt the supply of
heavy fuel oil from November 2002 in violation of the
Agreed Framework, and eventually it nullified all the
bilateral agreements.
The United States even put pressure upon my
country to give up its nuclear programme and accept
nuclear inspection with the aim of disarming the
country, while openly attempting to overthrow the
Government by force. The peace now maintained on
the Korean peninsula is entirely thanks to the powerful
deterrence to war, which has been built up by our
policy of independence, the songun policy. Our
deterrence policy is not intended to attack anyone, but
to serve as a means of self-defence to safeguard our
sovereignty in all intents and purposes.
In order to resolve the nuclear issue peacefully
through dialogue, the hostile policy towards my
country should be changed fundamentally. That is the
key to the solution of the nuclear issue. At the six-party
talks in Beijing in late August, my country set as a goal
the abandonment by the United States of its hostile
policy towards us in exchange for renunciation of our
nuclear programme. To achieve that goal, we proposed
to take all necessary measures through a package deal
and to work towards the implementation of these
measures on a step-by-step basis, following the
principle of simultaneous action.
Our proposal contains a detailed account of the
package deal and the order of simultaneous action for a
comprehensive and fair solution of the nuclear issue,
including abandonment of the hostile policy towards
the Democratic People’s Republic of Korea, the
conclusion of the non-aggression treaty between the
Democratic People’s Republic of Korea and the United
States, renunciation of the nuclear programme and
normalization of bilateral relations.
27

Simultaneous action is a realistic way to
denuclearize the Korean peninsula, and any opposition
to it is tantamount to rejecting denuclearization. Other
States participating in the Beijing talks also demanded
a package solution and simultaneous action, urging a
peaceful settlement to the nuclear issue. However, the
United States alone repeated its unilateral call for my
country’s abandonment of nuclear weapons programme
first, with no reference to the change of its hostile
policy which is the key to the solution of the nuclear
issue. The United States even behaved imprudently,
asserting that a non-aggression treaty is neither
appropriate nor necessary and that it is not interested in
such a treaty.
The United States went so far as to insist that if
bilateral relations are to be normalized even after my
country scraps its nuclear programme, a full range of
other issues such as missiles, conventional weapons
and human rights should be addressed. In a word, the
position of the United States is that it will discuss the
steps that it will take only after we have taken every
action. Under the present circumstances, in which my
country and the United States are levelling guns at each
other, asking the other party to put down their guns
first does not make any sense. This demand can only be
construed as having the ulterior motive of disarming
and eliminating my country.
The result of the six-party talks has convinced us
once again that the United States is seeking to disarm
us by means of pressure and that it is still pursuing the
hostile policy of stifling our country. Since it has been
proven that the United States is only interested in
turning the six-party talks into a ground for completely
disarming and eliminating my country by all means,
instead of co-existing peacefully with us, we have been
compelled not to maintain any interest in or
expectations for such talks.
As clearly stated, we have never made any
promises with regard to the next round of the six-party
talks. All developments concerning the nuclear issue
prove well that pressure can never be a means for
settlement of the nuclear issue and multiparty talks can
be fruitful only when there is commitment to the
abandonment of the hostile policy towards my country.
Our demand is modest and simple. We just want both
sides to drop their guns simultaneously and co-exist
peacefully.
Having reaffirmed the position of my
Government, which I believe is the most reasonable
and just in addressing the nuclear issue, I hope that the
President and the United Nations Member States have a
correct understanding of our position and actively
cooperate for a fair solution of the nuclear issue and for
peace on the Korean peninsula and in the region as a
whole.
The Government of the Democratic People’s
Republic of Korea remains steadfast in its policy and
determination to realize peace and the reunification of
Korea and thus contribute to peace and security in the
region and in the rest of the world. Thanks to the ideas
of national independence and great national unity of
the great leader General Kim Jong Il, the inter-Korean
summit meeting was held in Pyongyang for the first
time since the national division and the North-South
Joint Declaration was made public on 15 June 2000.
That marked a turning point in accelerating national
reunification through the concerted efforts of the entire
Korean nation. Despite ups and downs in recent years,
there are active efforts to realize independent and
peaceful reunification of the Korean peninsula under
the banner of the June 15 North-South Joint
Declaration.
This year alone, a series of North-South
ministerial-level talks were held and a groundbreaking
ceremony to re-link interrupted railways and roads took
place. Reunions of separated families and relatives
took place, and various economic exchanges are now
under way.
On 15 August, independence day, a splendid
national meeting for peace and reunification was held
in Pyongyang that demonstrated once again the
aspirations and determination of all Korean nationals in
the North, the South and overseas for reunification.
The Government and people of the Democratic
People’s Republic of Korea will achieve national
reconciliation, unity and reunification and contribute to
security in the region and the rest of the world by fully
implementing the 15 June North-South Joint
Declaration, upholding the great idea of the respected
General Secretary Kim Jong Il.
An important task before Member States at
present is to establish a just and equitable international
order and relations, in keeping with the aspirations and
desire of all humankind.
28

To that end, it is important, among others things,
to ensure that the principle of respect for sovereignty
and equality is fully observed in international relations.
Unilateralism and high-handedness should be totally
rejected and opposed, as they contravene the Charter
and principles of international law.
In order to establish just international relations,
the functions and the role of the United Nations must
be enhanced and democratized. Democratizing the
United Nations means decisively enhancing the
authority of the General Assembly and reforming the
Security Council.
The General Assembly should be empowered to
review resolutions of the Security Council on such
issues as sanctions and the use of force directly
affecting international peace and security and to submit
its relevant recommendations.
Regarding Security Council reform, we believe
that priority should be given to ensuring full
representation of the non-aligned and other developing
countries that constitute an overwhelming majority of
the United Nations membership.
Our people graciously celebrated the fifty-fifth
anniversary of the founding of the Democratic People’s
Republic of Korea on 9 September, thus demonstrating
the dignity and the might of the Kim Il Sung nation,
firmly united single-heartedly around the great leader
General Secretary Kim Jong Il.
The Government of the Democratic People’s
Republic of Korea will continue, on the basis of
independence, peace and friendship — the fundamental
ideals of its foreign policy — to contribute actively to
international efforts for a just, equitable and new world
order by further intensifying cooperation with all
Member States.

